Oo wo NN NHN nH BP WD NO

N NO NO NO NO NO — — e mo — ho pa — —
mM BP WwW NO KF DT OO Ww DQ DB WN BP WOW NPY KF CO

 

Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 1 of 10

Leave to file GRANTED

a

tes Di

6/24] 2oz |

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No.: No. 20-cv-3592 (KBJ)

Shakur Williams, )
5223 Page Road
Durham, NC 27703
) MEMORANDUM OF POINTS AND
Plaintiffs, ) AUTHORITIES IN OPPOSITION TO
) MOTION TO DISMISS
VS. |
)
Defendant. )

United States Department of Health and Human Services
Attention: Xavier Becerra, Secretary
200 Independence Avenue, S.W. Washington, D.C. 20201

Biomedical Advanced Research and Development (BARDA)
300 Independence Avenue, S.W.

Washington, D.C. 20201

RECEIVED

APR 26 2021

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

 

 

Memorandum in Opposition to Motion to Dismiss - 1 fage

 
Case 1:20-cv-03592-KBJ Document11 Filed 04/02/21 Page2ot2-
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 2 of 10

When a party may or must act within a specified time after service
and service is made [by mail or by other means consented to in
writing by the person served], 3 days are added after the period
would otherwise expire ....

(Fed. R. Civ. P. 6(d).) The Court may treat as conceded any motion or argument made
within it that is not opposed within the time limits outlined below. Alternatively, the
Court may consider on the merits any motion or argument made within it that is not

opposed within the time limits outlined below.
Accordingly, it is hereby

ORDERED that the plaintiff shall file an opposition or other response to
ei
defendant’s motion to dismiss [9] b# April 30, 2021_/If the plaintiff does not file a
timely opposition, the Court may treat the motion as conceded and, if warranted,

dismiss the complaint.
SO ORDERED.
DATE: April 2, 2021 /s/

KETANJI BROWN JACKSON
United States District Judge
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 3 of 10
| Pro Se NON-PRISONER Handbook

C. Filing Fee:

a. The required filing fee for a new case is $402.00.
b. The Clerk’s Office accepts cash, check or money order. Your check or money order

should be made payable to: Clerk, U.S. District Court
D. Application to Proceed in District Court Without Prepaying Fees or Costs (In Forma Pauperis):

a. If you are unable to pay the filing fee, you may request permission from the court to
proceed in forma pauperis by completing an Application to Proceed in District Court
Without Prepaying Fees or Costs (AO 240). An application is included in Appendix II of
this handbook.

b. Please allow 4-6 weeks for approval of the application. Written notice will be mailed.

E. TheSummons:

Ke a. If you are planning to file an application to proceed in forma pauperis, you do not need
to provide summonses. Preparation of summonses will be the responsibility of the
‘Clerk's Office, upon direction of the judge.

b. If you are paying the new case filing fee, you must provide a summons for each named
defendant in your complaint. The summons must comply with Federal Rule 4(a) and (b)
before it will be signed by a Deputy Clerk. Asample of a summons is included in
Appendix II of this handbook. You:are responsible for service of the summons and

 

 

complaint upon the defendant(s).

i. If aU.S. Government agent or agency is a named defendant, you must prepare
two additional summonses; one (1) for the U.S. Attorney General and one (1) for
the U.S. Attorney for the District of Columbia.

1. The U.S. Attorney General is located at:
950 Pennsylvania Avenue, NW
Washington, DC 20530

2. The U.S. Attorney for the District of Columbia is located at:
501 Third Street, NW
Washington, DC 20001
(for hand delivery)

OR
555 Fourth Street, NW
Washington, DC 20530
(for mail delivery)
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 4 of 10

Shakur Williams v Biomedical Advanced Research and Development Authority (BARDA) Case 1:20-cv-03592- [KBJ] Page2 of 6

MEMORANDUM OF POINTS AND AUTHORITIES

1. Defendant did not include all defendants, names and address in caption, pursuant to
Federal Rules 10a; Defendant's counsel corresponds that she defends one party (BARDA)
in an email, but states to defend U.S. Department of Health and Humans of Services in
another email court document, listing two defendants; Plaintiff-Shakur Williams did not
see in Minute Order all defendants that proceeds before the review of lawsuit case, 1:20-
v-03592-KBJ.

2. Defendants are reviewing same information judge reviewed to approve case opening, so
how can Defendants request Motion to Dismiss before Discovery process? How can
Defendants object judge’s review and approval to open case?

3. Defendants! counsel could not produce one core counterclaim in the first 30 days of this
their answer period, but Defendant's counsel now counterclaims with so many reference
cases, statues and laws toward an INNOVATION. Would all those precedents be

relevant that's specific to argue an INNOVATION of a pandemic? ts/
XK Consideration at the least for “Extension of Tme” thatthe U-S, Drsterct Gurt, D.C. grantecl Defendants
counsel, previously in thescase, he” Extension of Time “order.

4. U.S. government rule states you have two months to make a claim against U.S.
government agency; for any Pro Se, would the time constraint be too short to expect
complete familiarity with rules and statues of law, especially without an attorney during a
historic time of a pandemic with national workforce reduction and closings and especially
consideration that the case involves emergency "Breakthrough" technology immediately
controlling the pandemic.

5. Defendants remove case out of Superior Court based on jurisdiction, then ask court to
Dismiss based on matter of lack of jurisdiction.

6. Instructions do state clearly plaintiff must send a cover sheet with complaint, yet does not
mention SF-95 must be sent with complaint; Plaintiff-Shakur Williams thought that the
SF-95 form must be sent in within 2 years within statue of limitation period probably
requested during ex parte relief process.
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 5 of 10

Shakur Williams v Biomedical Advanced Research and Development Authority (BARDA) Case 1:20-cv-03592- [KBJ] Page 3 of 6

7. Defendant counsel take up counterclaim (answer) space, filing book-reporting reasons
exceptional to the instructions for U.S. District Court, D.C. Pro Se Non-Prisoner
Handbook explaining claim statement requirements; Defendants counsel states firstly
Plaintiff-Shakur Williams do not make a claim then ask court to Motion to Dismiss claim
- the counterclaim for Motion to Dismiss makes convoluted counterclaims (answer)
statements.

8. Defendant misunderstands technological point of Plaintiff-Shakur Williams' qualifying
Jurisdictional product lawsuit that states jurisdiction for product ConTAGV Trac(TM) use
in foreign countries, qualifying jurisdiction in Federal Court (i.e. there are numerous
COVID-19 vaccines by different pharmaceutical companies that are not patented, but
vaccines would be use in foreign countries); Federal Court jurisdiction stating: Article III.
[JUDICIAL], Section 2. [JURISDICTION] The judicial Power shall extend to all Cases, in Law
and Equity, arising under this Constitution, the Laws of the United States, and Treaties made, or
which shall be made, under their Authority;--to all Cases affecting Ambassadors, other public
Ministers and Consuls; -to Controversies between two or more States;-- between a State and
Citizens of another State;--between Citizens of different States; and between a State, or the
Citizens thereof, and foreign States, Citizens or Subjects, actually, Articles 1,2 and 3; Review
underneath (https://www.ilga.gov/commission/Irb/Article3.htm):

Article It, JUDICIAL]

 
  
     

 

Pall, at sei Thnes, reociee fier elr Serviocs, o Compeusstion, whith
Tibbs Goventhruil bari, the Lawes nf the Undtet Sates, med Thestbes aby

  
    

thet Chev reversics dit Witney | eel Stace alot bet os nr a
ate Clalining Larnd€ tinder Clute of difce Gunes, ant tooreen 9 Suste, or Wee Cltinena thorenf,
ie whiall be Purty, Wie sje Court atsal we rigid Julieta, in all the oller Casce before
Recentinns, ard tituler auch Begutations ox the Cangress shall make, The Tin of all Crimes, execpt ln Cases of jeipeseliisierit, ntvall be lig duiry

  
   
   
 

rere Cogert 3) eal) Nie

H wh snech Preal aliall Wee fied bre the
HUN hier raat curantinest withlin any Suvi, the Trial shall beat such Whew or Matra as the Congress inay ty Law hare directed (NOTE: Sec Amendiment XN) Section 2, TRIAS
ta ‘eine Was aishant thet, er lit aitherlis ta hei Brees, hina thes Aid amd Cumfart, Wo Peement shall ie convicted of Treason iexs on tis eatin of Dew Whinexsen ta the ¢
sate oecTh Art, wrork Ciakiccskyy i epen Crit The Congr shall have Mower ti declare Lie Mandalenent of Treasan; lint nz Altaleuler of Treason aliall work Connupllen of Hoed, er Fartelture cercpl during the Lite of the Porat attained

 

 

9. Defendant counsel has not even answered any questions about ownership of states-used
digital contact-tracing app, controlling a U.S. government stated pandemic - Defendants’
seemingly trying to dismiss case and to keep the technology.

10. Defendants' counsel page for page lectures all rule-considered ways Plaintiff-Shakur
Williams claims are administratively not insufficient, but counsel fancily states and
This confidential comniurcation, wlely tor the uve of the person(s} identified in this email/lewer, (you are nol the intended recipient, do not read a Snes age betow the recipient a

sche CaSBuL 20s0Vs03802:KBI “DOCUMeNt 13° Filed 08/29/21" “Page Sorte

100 N. Maple Street

Suite 3

Durham, NC 27703

(919)8 13-8754
invshakur@hotmail.com
mediaa7.wix.com/crtiaevent

April 29, 2020

North Carolina Department of Health and Human Services
Attention: Mandy Cohen, MD, MPH

101 Blair Drive

Raleigh, North Carolina 27699 - 2000

Dear Dr. Cohen:

I am responding in review of a John Hopkins Center for Health Security Report, A National Plan to Enable
Comprehensive COVID-19 Case Finding and Contact Tracing in the U.S. I reviewed especially the summary that a
United States (U.S.) urgent need is to identify all COVID-19 cases and traces of all contacts of identified

cases. Through a catch that the report expressed a need for technology and applications and consideration of my
related subject email request to the U.S. Surgeon General (Washington, D.C.), Assistant Secretary of Health and
Human Services (Washington, D.C.) and National Institute of Health & President Trump's Coronavirus Task Force
Director, Anthony Fauci, to review a disclosure of a breakthrough highly effective technology in the area of contact
tracing and highly effective result for Coronavirus spread case identification, I am sending you an urgent note that I
have a technology breakthrough for the Coronavirus spread. I would like to meet and to answer the National
Institutes of Health's technology need for technology for contact tracing and contact tracing people. Through a
mere short review of the John Hopkins Bloomberg School of Public Health Center for Health Security report, I see
my technology breakthrough is more advanced than Iceland, New Zealand and South Korea's extensive contact
tracing systems. I would like to meet and go over the integration and utilization of my innovative system of contact
tracing and case identification.

If you have any immediate questions, you could text or call me at (919) 704-3160. Thank you and have a nice day!

Best Regards,

Shakur Willams

Shakur Williams, Mechanical Engineer
ConTAGV Trac™
—_ Case 1:20-cv-03592-KBJ Doculfeitts “Ailéd Bé?3/21 Page 7 of 10

This is a confidential communication, solely for the use of the person(s) identified in thls emnail/letter. If you are not the intended recipient, do not read any part of the
message below this statement and do not open or read any message or attachments. Kindly notify us of the error by hardcopy letter or by emailing us at our return
address given below or at invshakur@hotmail.com, and please then discard or delete this letter/emai! without retaining any copy. Note: Most of all, this
message/letter should not be used in any way to infringe onto the stated pandemic product innovation™ intellectual property design claim.

100 N. Maple Street

Suite 3

Durham, NC 27703
(919)813-8754

Email: invshakur@hotmail.com

March 24, 2020

U.S Department of Health & Human Services
Hubert H. Humphrey Building
Attention: VADM Jerome M. Adams, M.D., M.P.H
Cc: Anthony Fauci, Director, National Institute of Allergy and Infectious Diseases; Robert R. Redfield, M.D, Director, Center for Disease Control and
Prevention(CDC)
C/o: ADM Brett P. Giroir, M.D., VADM Jerome M. Adams, M.D., M.P.H
W.

 

Dear Dr. Adams:

1am responding on my recent efforts or creation of a product innovation for the Coronavirus and Covid-19, a pandemic and recently stated a United
States (U.S.) "National Emergency". The product innovation is an impact solution to track Coronavirus or Covid-19 disease to a granular level (seats,
cups and environment) or possibly by the virus' or disease's derivation. | am immediately trying to develop my product and to provide the product
to the populations nationally and globally.

lam a mechanical engineer and | am the innovator and engineer of numerous top market innovations starting from the early 1990s, Of one of my
earliest product innovations, | am almost sure you today are using this innovation. In a time of this national emergency and top leaders’ drive for
national and global-people cooperation, | believe | have created an integral product innovation to track the environment and population around a
person for the Coronavirus and Covid-19. On this urgent product creation and development, | am asking that you immediately contact me on the
collaboration to immediately develop this product to go into the market, so we can calm the panic of our globe's people. | feel fortunate to have
designed a product for this pandemic at this time.

| would like a response as immediate as you can on this pandemic COVID-19. President Trump has a formed a White House Coronavirus Task Force
and | could provide an immediate presentation (phone or scheduled in-person review) on the ConTAGV Trac(TM) product innovation. If you have
any questions, contact me at invshakur@hotmail.com. | look forward to hear or read your email response. Thank you and have a nice day!

Sincerely,

Shakur Wilbans

Shakur Williams,
Mechanical Engineer

https://outlook.live.com/mail/0/sentitems/id/AQMkKADAWATE2MjAXLTY xYzUtMzMAZD QtMDACLTAWCgBGAAADNoxafCp9f062g7tc9ZunsQcAPWR3m... 1/1
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 8 of 10

Shakur Williams v Biomedical Advanced Research and Development Authority (BARDA) Case 1:20-cv-03592- [KBJ] Pagel] of 6

includes Defendant or other Defendants that appears as though as counsel is intentionally
leaving out Defendants to dismiss the case - this behavior could be considered frivolous
in nature - trying not to answer and resolve the nature of the case; Pursuant to LCvR 5.1 (
c) (1): Failure to provide the address information within 30 days of filing may result in
the dismissal of the case against opposing party and Federal Rule 10( a)

11. Reviewed that SF-95 claim statement should either be in some form inside complaint or
complaint should be accompanied by an SF-95 form, stating nature and extent of personal
injury, nature and extent of damages not economically repairable and sum total.

12. Plaintiff-Shakur Williams intellectual property or product concept is being used through
negligence of obligation urging U.S. agency's attention immediately.

13. Defendant counsel did not answer Plaintiff-Shakur Williams FIRST claim in Amended
Complaint; the Defendants did not answer negligence referencing Equal Protection of
law as applied to BARDA's treatment with Astra Zeneca/Oxford University.

14. For the foregoing reasons here enclosed and all others discussed in Plaintiff-Shakur
Williams Amended Complaint, the Motion to Dismiss should be denied.

© 00, counterclaim td Defendant counsel answer Bb): Revitteing confdential teHers of FRE “Breck thee

Carolina-Departmert- of Healta
ts orandus of Ponts See: Secreta sf Worth
yanaractien enclosed in e Mem eas ia pak snes Serikces letter, Secretary Lehen gave ae

and Haman Services and U,S, Departme hashructs usage of Plait Shukur Williams filed Jaxssact develeyment.

Me. C, Qepsanctomrenyy public a webinar +h

Counterclaim to Defendante!cninetl answer CI) B2,as follow: igite Plant fF S ct he racecar rand
* the term “Aue process" umen a iY he shié eS feed ite A Be oO nen Vmoprante|y Cac
oroduct design twas Encroach ‘il or "hatiben ely bid

Cause. The Fy
‘undet fhe Ta ah Clause of the Fr th seesnet ne the Dee ers Os cunrnen ” The protectors

the [government rom) takong ge peoples ary Pope pote s one: Coincil, TOS US. 1003, 1019C1992), personal
of the Talinge ee pei eee i, 5 C1970) gud eee c proper pncludihg rate! (ech progoerly

pe Andrus ve lpaus V. Monsen 7 Co. Wb7 45, F. = 04-(/984).7
secre Z lec fol
nd trades 4 ee Hh aasner, that laine Shahar ul Thi wm ne boris Dp gear’ Lge ace.
DeLinaliil whined 4 Trough founsed s Sfatertat : Whe Substance of NESE & ead are “tnctive Tort Claim
Qed Be » a a the Takings Clause of the Fj ft Amendments” See CICA TOT, baw Firm, LLO-

6 Pe Tr of Te m
lagproprvately taal ed OF the Fieforel fort Lains Het by Lyspéphntent Starland Fein a 95 C SPAS), Bur

thoel of Hotree 1S by the: ,
BOD: waa at eee) veer re ered al emer & pohice duhare mt eas ‘bie ie tonne fr ii hey one
Any Wy iting whi agency Sutff AB [eee Ge ahi ns Daten ne the! Claim The ne 1h A its tora i
Case 1:20-cv-03592-KBJ Document 13 Filed 06/29/21 Page 9 of 10

Fage 5/6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

SHAKUR WILLIAMS,
Plaintiff,

V.

BIOMEDICAL ADVANCED RESEARCH

AND DEVELOPMENT AUTHORITY,

Defendant.

Civ. A. No. 20-3592 (KBJ)

rem wwe Somer Newer” Soe Seen eee” Nee Nee” ee” Nee Nee”

 

DEFENDANTS’ MOTION TO DISMISS

Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant U.S.

Department of Health and Human Services (the “Department”) and Defendant Biomedical

Advanced Research and Development Authority, which is a component of the Department,

through counsel, respectfully move to dismiss with prejudice all claims brought against them in

this action. Accompanying this Motion is a Memorandum of Points and Authorities.

Dated: March 30, 2021

Of Counsel:

CONRAD J. DeWITTE, JR.
D.C. Bar No. 236156
Department of Justice

Respectfully submitted,

CHANNING D. PHILLIPS, D.C. Bar No. 415793
Acting United States Attomey

BRIAN P. HUDAK
Acting Chief, Civil Division

By: /s/ April Denise Seabrook

APRIL DENISE SEABROOK, D.C. Bar No. 993730
Assistant United States Attorney

555 Fourth Street, N.W.

Washington, D.C. 20530

Telephone: 202-252-2525

April. Seabrook@usdoj.gov

COUNSEL FOR THE DEFENDANTS
20-ey-03592- 13. Filed 06/29/21 Page 10f 1
CASE CaSO POLY-O3552 KEI Wocument © Filed 12/18/20 ‘aged ot

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
SHAKUR WILLIAMS, )
)
Plaintiff, )
)

V. ) No. 20-cv-3592 (KBJ)
)
BIOMEDICAL ADVANCED )
RESEARCH AND DEVELOPMENT _ )
AITHORITY, )
)
Defendant. )
)

 

ORDER REQURING PLAINTIFF TO FILE AMENDED COMPLAINT

This matter has been removed to this Court from the Superior Court of the
District of Columbia. It is hereby

ORDERED that, on or before January 22, 2021, Plaintiff shall file an amended
complaint that comports with Federal Rules of Civil Procedure 8 and 10 and the Local
Civil Rules of this Court, and that sets forth each claim that he asserts in this matter. In
drafting his amended complaint, Plaintiff should take into account the principles set
forth in the attached “Appendix to Order Requiring Pro Se Plaintiff To File an
Amended Complaint,” and should keep in mind that the failure to file an Amended
Complaint as ordered might result in the Court’s dismissal of this civil action under
Federal Rule of Civil Procedure 41. Defendant shall answer or otherwise respond to

any amended complaint on or before February 22, 2021.

 

DATE: December 18, 2020 KAanii Brown Yachson
y 4

KETANJI BROWN JACKSON
United States District Judge
